ORDER
The Office of Disciplinary Counsel has filed a petition seeking an order placing respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and seeking the appointment of an attorney pursuant to Rule 31, RLDE. Respondent has not filed a return to the petition.
IT IS ORDERED that respondent’s license to practice law in this State is suspended until further order of this Court.
IT IS FURTHER ORDERED that Carl B. Epps, III, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Epps shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Epps may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
Respondent shall, within five days of the date of this order, make satisfactory arrangements with Mr. Epps for the transfer to Mr. Epps of any files respondent has in his possession and for the transfer to Mr. Epps of information regarding respondent’s bank accounts.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Carl B. Epps, III, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.